DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Jul. 26, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. It is noted that foreign priority is claimed to Malaysian Pat. No. PI 2019000280 having a filing date of Jan. 8, 2019, for which this U.S. patent application is entitled. 

Claim Status
 
The status of claims is as follows:
Claims 16–26 are now pending, entered, and examined with Claims 16 and 20 in independent form.
No Claims are presently amended. 
All Claims, 1–15, are presently cancelled. 
Claims 16–26 are presently added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Jul. 6, 2021, [“Applicant’s Specification”] and accepted for examination. No new matter was entered unless indicated by § 112(a) rejection below. 
Applicant's Amendment to address objections to Applicant’s Specification (Abstract) has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action mailed Apr. 29, 2022 [“Non-Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered.
Applicant's Amendment to address objections to the drawings has been reviewed but portions of the drawings remain illegible and lack satisfactory reproduction. 37 CFR 1.84(l). The object to the drawings is maintained as indicated below. 
Applicant's Amendment to address claim objections has been rendered moot as Applicant cancelled said claims.
Applicant's Amendment to address the rejections under 35 U.S.C. § 112(a), (b) have been rendered moot as Applicant cancelled said claims. 

Response to Arguments
35 U.S.C. § 101 Argument

	Applicant argues the § 101 rejection should be withdrawn because Applicant cancelled all claims, rendering the rejection under § 101 rejection previously set forth in the Non-Final Office Action moot. Applicant’s argument is persuasive. However, a new § 101 rejection is provided below for the new claims.
35 U.S.C. § 103 Argument

Applicant’s arguments with respect to added new Claims 16–26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
¶¶ [0036], [0043]: It is believed that “the beneficiary of the cheque may take a photo of the printed cheque or scan the digital cheque using the cheque depositing system application, as shown in FIG. 8(b)” is “the beneficiary of the cheque may take a photo of the printed cheque or scan the printed cheque using the cheque depositing system application.” Fig 8(b) discloses scanning a printed check. See also, Fig. 7 (“Scan to capture the PayMatic image only and click to deposit.”) (emphasis original). Likewise, it is believed that “the payee may scan, take a picture or photo of the digital cheque and click 'deposit button' to deposit the digital cheque via his/her smart mobile phone (104) application by clicking on 'Paymatic Application'” is “the payee may scan, take a picture or photo of the printed cheque and click 'deposit button' to deposit the digital cheque via his/her smart mobile phone (104) application by clicking on 'Paymatic Application'.”

Drawings
Fig. 1, 4, 5, 6, 7, 8, 9, and 12 are objected to because portions are illegible and do not have satisfactory reproduction. 37 CFR 1.84(l) recites in pertinent part: 
“All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.

(emphasis Examiner). Here, lack of satisfactory reproduction clarity and illegibility is demonstrated by reviewing the applicable Figures from recently published PG PUB 2022/0101281. The re-submitted drawings contain grayscale and blurred images remain.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities. Appropriate correction is required.
Claim 20: It is believed that “providing and print link and the digital check to the customer” is “providing a[[nd]] print link and the digital check to the customer” to correct a typographical error.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Here, consideration was given to interpreting claim terms “link” and “print link” under § 112(f) but Examiner has declined to do so because these claim terms would be understood by a PHOSITA as having sufficiently definite meaning as the name for structure, namely, conventional off-the-shelf HTML software and hypertext links that when selected perform the functions of displaying a new webpage in the case of claim term “link” and printing the webpage (digital check) in the case of a claim term “print link”. 

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 16–26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 




Analysis
 	Step 1: Claims 16–26 are directed to a statutory category. Claims 16–19 recite “a method” and are therefore, directed to the statutory category of “a machine.” Claims 20–26 recite “a method” and are therefore, directed to the statutory category of “a process.” 
Representative Claim
Claim 20 is representative [“Rep. Claim 20”] and recites, in part, emphasis added by Examiner to identify underline limitations that recite the abstract idea exception, bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
20. A method comprising: 

[A] providing a website for use by a customer, the website being associated with a bank server of a bank; 

[B] receiving user login credentials from the customer; 

[C] in response to verifying the user login credentials, providing a customer account webpage, the customer account webpage including at least a link associated with a digital check;Page 3 of 14Application No. 17/420,984 Attorney Docket Number A4126.10046US01

[D] Responsive to Office Action dated April 29, 2022in response to the customer selecting the link, providing and print link and the digital check to the customer, the digital check including one or more empty fields; 

[E] receiving one or more data entries in the one or more empty fields, the one or more data entries comprising check information associated with the digital check; 

[F] generating a quick response (QR) code that includes the check information embedded therein; 

[G] in response to the customer selecting the print link, storing the check information on the bank server and providing the digital check, including the check information and the QR code, to a device associated with a beneficiary; 

[H] depositing a photo of the digital check, a scanned copy of the digital check, or manually entering the one or more data entries of the digital check, into a check deposit system application on the device by the beneficiary; 

[I] receiving the digital check, the digital check including deposit check information; 

[J] verifying the deposit check information with the check information on the bank server; 

[K] in response to the deposit check information not matching the check information, providing a notification to the customer and to the bank;

[L] in response to the deposit check information matching the check information, providing a transaction request to the customer; and 

[M] in response to receiving an affirmative response to the transaction request, crediting an account associated with the deposit.

	Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 20 recites “receiving [ ] credentials from the customer” (Limitation B);  “in response to verifying the [ ] credentials, providing … a [ ] check” (Limitation C); “in response to the customer selecting … , providing … the [ ] check to the customer, the [ ] check including one or more empty fields” (Limitation D);  “receiving one or more data entries in the one or more empty fields, the one or more data entries comprising check information associated with the [ ] check” (Limitation E); “manually entering the one or more data entries of the [ ] check” (Limitation H); “receiving the [ ] check, the [ ] check including deposit check information” (Limitation I); “verifying the deposit check information” (Limitation J); “in response to the deposit check information not matching the check information, providing a notification to the customer and to the bank” (Limitation K); “in response to the deposit check information matching the check information, providing a transaction request to the customer” (Limitation L); “in response to receiving an affirmative response to the transaction request, crediting an account associated with the deposit” (Limitation M), which recites the abstract idea exception of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Alternatively, the underlined limitations further recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a person entering a bank where they have an checking account and requesting a cashier’s check, the customer presenting and verifying their identity to bank personnel, being provided a blank check (Limitation B, C, & D). The customer completing the check with pen and paper (Limitation E & H) and depositing the check in another bank, for example. (Limitations I, J, K, L, & M). In further support that Limitations B, C, D, E, & H–M may be performed in the human mind or with pen and paper, the check information is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are: a website; a bank server; user login; a customer account webpage, digital, a link, a print link, a photo or scanned copy; a check deposit system application; a device; and Limitations A, F, G. 
Regarding the user login and digital characterizations, Applicant’s Specification discloses in exemplary language that a general-purpose, generic, or commercially available computing device such as a “smart phone/mobile phone (104),” “desktop computer/laptop (105)” and “personal computer (105)” are programmed to receive “user login” information and process a “digital” check.” Spec., ¶¶ [0027], [0032]. Thus, Examiner interprets “the electronic” nature of “login information” and “digital” synonymously and merely requires a generic computer. 
Regarding the photo or scanned copy, these “options” are not required. The broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II). Here, as claimed, either a [1] photo, [2] scanned copy, or [3] manual entry of the data for the digital check is required to satisfy the method. Examiner selects [3] to compete the method. Therefore, [1] and [2] are given no patentable weight. Id. Arguendo, if “photo” or “scanned copy” be given weight, Examiner interprets “a photo” and “scanned copy” as synonymous for a “digital or electronic representation of a check.” As explained supra, the “digital or electronic” characterization merely invokes a generic computer in some unspecified way. Examiner further notes that the “scanned” characterization of “copy” operates as mere non-functional descriptive material, MPEP § 2111.05, or claims functions that occur outside the scope of the claims. In either case, the “scanned” characterization does not change the scope of the claims.
Regarding website, a customer account webpage, link, print link, Applicant’s Specification discloses an exemplary website in Fig. 5 that is reached “after successful login details are provided by the customer.” Spec., ¶ [0033]. As claimed in response to the “verifying the user login credentials” of the customer, a customer account webpage is provided that displays a link that when selected performs the function of displaying a print link and a digital check. Thus, the “website” and “customer account webpage” in view of the claim language and Applicant’s Speciation are synonymous terms and is interpreted as requiring only a generic computer having a web browser or application installed that displays the claimed information of a link associated with a digital check. The “link“ and “print link” are interpreted as generic, commercial off the shelf software that performs the claimed functions.
Regarding the check deposit system application, Applicant’s Specification discloses the beneficiary may use his/her mobile phone (104) and may open the cheque deposit system application installed on his/her mobile phone such as 'Paymatic' shown in FIG. 8(a).” Spec., ¶ [0036]. Thus, Examiner interprets “a check deposit system application” as a generic web browser or application stored on a mobile device that performs the claimed function.
Regarding the bank server and user device, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as a general purpose computer, so Examiner assumes Applicant intended merely a generic computer/computer server. E.g., Spec. ¶ [0031] (generic modules (instructions), [0027] (generic mobile device, computer, bank server), [0028] (generic processor and memory).
Limitation A recites “providing a webpage,” which is interpreted as displaying, transmitting, storing, and receiving information of a particular type and invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). 
Limitation F recites “generating a quick response code that includes check information embedded therein.” The claims are not directed to specific details of the QR code or the equipment for generating and processing it. The claims generically provide for the encoding of check data onto a printed check in the form of a QR code but do not set out how this is to be performed. No details of the computers, databases, printers, or scanners are recited. There is no description of how the QR is generated. The method is not limited to any particular technology of generating, printing, or scanning a QR code. The use of QR codes was commonplace and conventional as of the priority date of the claimed invention, Jan. 8, 2019 by Applicant’s own admission. Spec., ¶ [0035]; Applicant’s Specification does not otherwise describe how a QR code was generated or the hardware to do so in detail, taking the position that generating a QR code is so well known to those of ordinary skill in the art that no explanation is needed under 35 U.S.C. § 112(a). Lindemann Maschinenfabrik GMBH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1463 (Fed. Cir. 1984) (citing In re Meyers, 410 F.2d 420, 424 (CCPA 1969) (“[T]he specification need not disclose what is well known in the art”). Thus, Examiner finds that Applicant’s own disclosure is sufficient by itself to readily conclude that Limitation H does not individually limit the abstract idea exception and do not amount to a practical application. Secured Mail Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 910–11 (Fed. Cir. 2017).
Limitation G recites “in response to the customer selecting the print link (receiving and transmitting), storing the check information on the bank server and providing (displaying) the digital check, including the check information and the QR code, to a device associated with a beneficiary.” This merely invokes computers or other machinery in its ordinary capacity to receive, store, display, or transmit data. MPEP § 2106.05(f)(2).
Limitations B, C, D, E, and H–M describe the computer components perform the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 20 is directed to an abstract idea. Rep. Claim 20 is not substantially different than Independent Claim 16 and includes all the limitations of Rep. Claim 20. Therefore, Independent Claim 16 is also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶¶ [0050], [0051].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept.
Rep. Claim 20 is not substantially different than Independent Claim 16 and includes all the limitations of Rep. Claim 20. Therefore, Independent Claims 16 also does not recite an inventive concept.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
All Dependent Claims 17–19 and 21–26 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05 (citing and quoting RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract").
Conclusion

Claims 16–26 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 20 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Doyle et al. (U.S. Pat. Pub. No. 2018/0240081) [“Doyle”].

Regarding Claim 16, Doyle discloses
A method comprising: 
(Abstract)

providing, by user input, login credentials to a bank server; 
(See at least Fig. 3C, providing login credentials of an email address and password. “While the process and system 310 is described in the context of being provided by a third-party service that is separate from the payor or the payee's financial institution, it will be understood that the process and system 310 can also be implemented by a financial institution.” ¶ [0122] (computer); ¶ [0135] (server).)

selecting, by user input, a graphical object provided by the bank server to produce a digital check; 
(See at least Fig. 3E, element 216 “Issue a check” and associated text ¶ [0087].)

providing, by user input, check information associated with the digital check to the bank server; 
(See at least Fig. 3F and associated text ¶ [0088], FIG. 3F shows an initial check creation form 218 for the web interface 200 for creating an electronic check transaction when the "issue a check" menu option is clicked by the maker 100 in FIG. 3E.” FIG. 3G shows a completed form 218 for creating a data record representative of a physical check in the web interface 200.” Fig. 3G and associated text ¶ [0089].)

printing the digital check, the printed digital check including the check information and a quick response (QR) code; 
(See at least Fig. 22, disclosing a digital check with elements 390 (print icon), element 388 (QR code). “The check 370 can be printed such that the printed document calls to the user's attention that the document includes a physical check for deposit.” ¶ [0131].)

receiving a transaction request [confirmation window] from the bank server; and providing, by user input, a confirmation to the bank server of the transaction request.  
(See at least ¶ [0131], “A confirmation window (not shown) can appear when the payee select the print option that prompts the payee to confirm that the check 370 was indeed printed as a paper check at the selected printer.” Fig. 3I; ¶ [0090].)
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 20–22, 25, and 26 are rejected under 35 U.S.C. 103 as obvious over Doyle in view of Santacesaria (Int. Pat. Pub. No. WO 2014/102707 A1) [“Santacesaria”].

Regarding Claim 17, Doyle discloses
The method of claim 16 and the QR code as explained above.
Doyle discloses a QR with an embedded link to a server that retrieves a copy of the check information. Doyle, ¶ [0135]. Doyle does not explicitly disclose but Santacesaria discloses
wherein the QR code includes the check information embedded therein.
(See at least Fig. 1 and associated text p. 010, “The procedure then comprises a transformation step 23, in which the signed basic information 2a is transformed into a machine legible format, more in particular into a format easily legible by a machine by means of an image, more in particular a barcode and even more in particular a barcode of the QR type.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined check information embedded with a QR code as explained in Santacesaria, to the known invention of Doyle, with the motivation “to safely determine that the cheque has been issued by the issuing body and the completeness and source of the information 2a.” Santacesaria, p. 010.

Regarding Claim 20, Doyle discloses
A method comprising: 
(Abstract)

providing a website for use by a customer, the website being associated with a bank server of a bank; 
(See at least Fig. 3C, disclosing a website for user input of login credentials of an email address and password. “While the process and system 310 is described in the context of being provided by a third-party service that is separate from the payor or the payee's financial institution, it will be understood that the process and system 310 can also be implemented by a financial institution.” ¶ [0122] (computer); ¶ [0135] (server).)
receiving user login credentials from the customer; 
(See at least Fig. 3C, providing login credentials of an email address and password. ¶ [0085].)

in response to verifying the user login credentials, providing a customer account webpage, the customer account webpage including at least a link associated with a digital check;
(See at least Fig. 3D and associated text ¶ [0086], “FIG. 3D shows a dashboard 206 for the web interface 200 showing various information for a logged-in maker 100. FIG. 3D shows that the example maker 100 has data representative of three bank accounts 208, 210, 212.” “FIG. 3E shows a bank account overview for one of the example bank accounts 208 for the web interface 200 showing the status of various checks drafted on the selected account, and a balance of that bank account. The account overview includes several menu items 216 for issuing a check, exporting checks, importing checks, and searching checks.” ¶ [0087].)

in response to the customer selecting the link, providing and [sic] print link and the digital check to the customer, the digital check including one or more empty fields;
(See at least Fig. 3F and associated text ¶ [0088], “FIG. 3F shows an initial check creation form 218 for the web interface 200 for creating an electronic check transaction when the "issue a check" menu option is clicked by the maker 100 in FIG. 3E. The check creation form 218 includes a graphical representation of a conventional check form document with various fields laid out on the form in a manner consistent with a typical physical check form: maker's name/address 220, payee name 222, amount 224” Fig. 3F discloses the created check has one or more “empty” fields. Regarding the “print link,” see at least Fig. 22, disclosing a digital check with a “print icon 390”. “[T]he payee can select the printer icon 390.” ¶ [0131].)

receiving one or more data entries in the one or more empty fields, the one or more data entries comprising check information associated with the digital check;
(See at least Fig 3G and associated text ¶ [0089], “FIG. 3G shows a completed form 218 for creating a data record representative of a physical check in the web interface 200. The data shows a sample payment of $1,019.27 (US dollars) from John Doe's (maker 100) bank account 230/232 (account ending in x899) to Acme Widgets, Inc. (payee 110). It will be understood that, in accordance with the invention, not all of the fields shown in web form 218 need to be completed in order to transmit the initial data record representative of the financial transaction to the payee 110.” ¶ [0090].)

generating a quick response (QR) code […]; 
(See at least Fig. 22, disclosing a digital check with a QR code 388.)

in response to the customer selecting the print link, storing the check information on the bank server and providing the digital check, including the check information and the QR code, to a device associated with a beneficiary; 
(See at least Fig. 21 and associated text ¶ [0129], “If the user decides to print the check 370 [Fig. 21], the user can select the print check icon 371.” “Referring now to FIG. 22, selecting the print check icon 371 opens a print window 379 which displays the check 370 in a format that is suitable for printing.” ¶ [0129]. “As illustrated in FIG. 22, when the check 370 is provided in a printable format, a scannable code 388, such as a QR code, can be included on the check for printing with the check 370.” ¶ [0130]; see also, ¶ [0131].
Regarding “storing check information on a bank server,” “the maker 100 is presented with additional transmission options 242, which allow the maker 100 to transmit the check in the form 218 to the payee specified in field 222 via physical check ("Print check").” ¶ [0090]. When “print check 242” is selected, “[t]he maker 100 is also presented with a confirmation message 244 that the check in the form 218 "was authorized and registered [on the financial institution server].")

[payee]; 
(See at least ¶ [0089], “not all of the fields shown in web form 218 need to be completed in order to transmit the initial data record representative of the financial transaction to the payee 110. Rather, the form could only have 1-2 fields completed (such as the payee and bank account), and the partially completed transaction could be sent to the payee for completion, whereby the transaction, after completion by the payee 110, would be re-routed back to the maker 100 for authorization and indication of authority to deposit the transaction (see FIGS. 7-13 for more examples of these types of partially completed transactions.).” ¶¶ [0102], [0152]. Fig. 17 and associated text ¶ [0117] (payee using the same application on a device as payor). The use of “or” is interpreted as requiring only one of the three alternative method limitations. Limitations not explicitly rejected are indicated by .)

receiving the digital check, the digital check including deposit check information;
(Examiner interprets the digital check is received by the beneficiary or payee. See at least Fig. 17 and associated text ¶ [0117], “The originating electronic check data can be electronically communicated with a payee as a transaction or payment notice at 316. The payee can view the transaction at 318, print the transaction in a format suitable for presenting to a bank of first deposit at 320 and/or format the transaction for electronic deposit with a bank of first deposit at 322. The deposit process at 322 can include … generating a depositable item based on the check-type payment information and the payor's bank account information that the payee can use to deposit the check-type payment.”)

verifying the deposit check information with the check information on the bank server; 
(See at least Fig. 17 and associated text ¶ [0117], “At 324, the payee and/or the bank of first deposit can verify that the electronic check data associated with the transaction matches the originating electronic check data stored at 314.” ¶ [0116] (stored on bank server).)

in response to the deposit check information not matching the check information, providing a notification to the customer and to the bank; 
(See at least Fig. 18 and associated text ¶ [0120], “If the payee name cannot be verified, the transaction can be determined at 338 to not be valid and the user can be prompted to take additional action to verify or cancel the transaction.” “At 328, one or more data fields associated with the transaction can be compared with one or more data fields associated with the originating electronic check data stored at 314. At 330, it can be determined whether all of the datafields compared at 328 match.” As the bank is performing the verification and sending the notification to the user, the bank would also be notified. Alternatively, “The processes 310 and/or 326 can be web-based such that data can be input and shared among different groups such as between a payor and payee, between a payor/payee and one or more financial institutions, such as a bank of first deposit, and/or between different financial institutions, for example.” ¶ [0122]. “If the verification step 502 determines that the electronic check data is not valid, the deposit process can be ended at 510.” ¶ [0142].)

in response to the deposit check information matching the check information, providing a transaction request to the customer [select deposit account]; and 
(See at least Fig. 18 and associated text ¶ [0119], “if all of the compared data fields match, it can be determined at 332 the transaction is valid.” ¶ [0117] (matching process used as a step in deposit process.). Next, Referring now to FIG. 28A, the bank account selection window 511 can include an account selection menu 512 which allows a payee to select an account for depositing the selected transaction 360.” ¶ [0144].)

in response to receiving an affirmative response to the transaction request [selecting deposit icon], crediting an account associated with the deposit.
(See at least Fig. 28A and associated text ¶ [0145], “Referring now to FIG. 28[A], when the payee selects the deposit icon 514, the system 310 receives a deposit request to a deposit account selected by the payee and the deposit process 500 begins and the bank account selection window 511 closes. The deposit process 500 may be carried out according to the flowchart 600 of FIG. 30.”)

Doyle discloses a QR with an embedded link to a server that retrieves a copy of the check information. Doyle, ¶ [0135]. Doyle does not explicitly disclose but Santacesaria discloses

generating a quick response (QR) code that includes the check information embedded therein; 
(See at least Fig. 1 and associated text p. 010, “The procedure then comprises a transformation step 23, in which the signed basic information 2a is transformed into a machine legible format, more in particular into a format easily legible by a machine by means of an image, more in particular a barcode and even more in particular a barcode of the QR type.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 17 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 20.

	Regarding Claim 21, Doyle and Santacesaria disclose
The method of claim 20 and the one or more empty fields as explained above.
Doyle further discloses
wherein the one or more empty fields include one or more of a beneficiary name,
(See at least Fig. 3F discloses empty fields for beneficiary name, a check amount, and payment description. The use of “one or more of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 22, Doyle and Santacesaria disclose
The method of claim 21 and crediting the account associated with the deposit as explained above.
Doyle further discloses
wherein crediting the account associated with the deposit includes crediting an amount equal to the check amount. 
(See at least Fig. 19 disclosing an incoming payment (check #1)  on “03/08/2013 1:34PM” in the amount of “$1000.23.” Fig 28C disclosing “Check #1 for $1000.23 submitted for deposit 522. Fig. 20 discloses “previously deposited check #1 in the amount of $1000.23.)

Regarding Claim 25, Doyle and Santacesaria disclose
The method of claim 20 and the customer uses the website associated with the bank server from a first device as explained above.
Doyle further discloses
wherein the customer uses the website associated with the bank server from a first device and the digital check is received for deposit from a second device.
(See at least Figs. 11–3 and associated text ¶ [0102], “the payee 110, upon receipt of the partially-complete transaction 50, provides some completion information 54. In the various embodiments, the completed information 54 is transmitted back to the maker 100 … the transaction data 20 with the missing information 54 is re-routed back to the maker 100 so that the maker 100 can set optional conditions on, and authorize, the transaction. The maker 100 can then re-transmit the completed payment record and authority 20, 22 back to the payee 110, and processing continues as illustrated with respect to any of the previous examples in FIGS. 3-10.” ¶ [0083].)

Regarding Claim 26, Doyle and Santacesaria disclose
The method of claim 25 and the second device as explained above.
Doyle further discloses
wherein the second device is a mobile device. 
(See at least ¶ [0082], Another example to transfer the payment authority and data would be an interaction between mobile devices. For example, a pair of handheld devices could be loaded with cooperating applications so that a maker 100 could construct a payment and a payee 110 could receive the payment on their handheld device.”)

Claims 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Doyle in view of Srinivasan et al. (U.S. Pat. Pub. No. 2015/0356567) [“Srinivasan”].

	Regarding Claim 18, Doyle discloses
The method of claim 16 and the transaction request [from the bank server] as explained above.
	Doyle does not disclose but Srinivasan discloses
wherein the transaction request [from the bank server] comprises a one time password.  
(See at least ¶ [0043], “the server device 106 may send a code or signature to the client device. The code or signature is usable only one time for shading the pattern, and may remain valid for a fixed time of duration.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined a one time password when making a transaction request as explained in Srinivasan, to the known invention of Doyle, with the motivation to “address some of the disadvantages of the manual signature verification process involved in check transactions … [and] provide enhanced security in the check transactions.” Srinivasan, ¶ [0034].
Regarding Claim 19, Doyle and Srinivasan disclose
The method of claim 18 and the confirmation … to the bank server as explained above.
Doyle does not disclose but Srinivasan discloses
wherein the confirmation comprises providing the one time password to the bank server. 
(See at least ¶ [0044], “At the client device 102, the account holder 110 may shade out a portion of the at least one pattern in the check based on the received one-time code.” Fig. 8. “The account holder 110 may provide this highlighted check to the user 112 for initiating a check transaction. The user 112 may deposit this highlighted check at the bank 104 or an associated branch of the bank 104. On arrival of check at the bank 104, the server device 106 may process it.”
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 18 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 19.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as obvious over Doyle and Santacesaria and further in view of Srinivasan.



Regarding Claim 23, Doyle and Santacesaria disclose
The method of claim 20 and the transaction request [from the bank server] as explained above.
Doyle does not disclose but Srinivasan discloses
wherein the transaction request [from the bank server] comprises a one time password.  
(See at least ¶ [0043], “the server device 106 may send a code or signature to the client device. The code or signature is usable only one time for shading the pattern, and may remain valid for a fixed time of duration.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined a one time password when making a transaction request as explained in Srinivasan, to the known invention of Doyle, with the motivation to “address some of the disadvantages of the manual signature verification process involved in check transactions … [and] provide enhanced security in the check transactions.” Srinivasan, ¶ [0034].

Regarding Claim 24, Doyle, Santacesaria, and Srinivasan disclose
The method of claim 23 and the affirmative response as explained above.
Srinivasan discloses
wherein the affirmative [confirmation] response comprises the customer providing the one time password to the bank server.  
(See at least ¶ [0044], “At the client device 102, the account holder 110 may shade out a portion of the at least one pattern in the check based on the received one-time code.” Fig. 8. “The account holder 110 may provide this highlighted check to the user 112 for initiating a check transaction. The user 112 may deposit this highlighted check at the bank 104 or an associated branch of the bank 104. On arrival of check at the bank 104, the server device 106 may process it.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 23 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/
/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694